                Case 2:18-cv-05375-CFK Document 9 Filed 02/26/19 Page 1 of 3
              Cas.e MOL Nu.2879    Document 200 Filf>n 02/20/19 Paae 1
            Case l:l:19-mo-02879-PWG  LJocument 22 Filed 02/21119 page
                                                                                               013of 3

                                             UNITED STATES   JUDICIAL PANEL
                                                            on
                                              MULTIDISTRICT     LITIGATION



IN RE: MARRIOTT  INTERNATIONAL,  INC.,
CUSTOMER    DATA SECURITY BREACH
LITIGATION                                                                                              MDL No. 2879



                                               (SEE ATTACHED   SCHEDULE)



                                         CONDITIONAL   TRANSFER   ORDER      (CTO -I)



On February 6, 2019. the Panel transferred 4 civil action(s) to the United States District Court for
the District of Maryland for coordinated or consolidated pretrial proceedings pursuant to 28 U.s.c. S
 1407. See _F.Supp.3d_      (l.P.M.L.  2019). Since that time. no additional    action(s) have been
transferred to the District of Maryland. With the consent of that court. all such actions have been
assigned to the Honorable Paul W. Grimm.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Maryland and assigned to Judge
Grimm.                                                                   .

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidjstrict
Litigation. the action(s) on the attached schedule are transferred under 28 U.S.C. S 1407 to the
District of Maryland for the reasons stated in the order of February 6. 2019. and. with the consent of
that court. assigned to the Honorable Paul W. Grimm.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Maryland. The transmittal of this order to said Clerk shall be stayed
7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel
within this 7-day period. the stay will be continued until further order of the Panel.



                                                               FOR THE PANEL:
   l~             In noootectoonis
   ~             ~ lho$lome.!he
   Silty" I,!led


   I Feb 20,20191                                              ~~
          ClERK$OfFICE
              ••••••
                  I'ID$T~'U
             AlbOOl "''00, 00.
        ••••. ...."TllIC\'LfTWOI;llOIo
                                                               Jeffery N. Liithi
                                                               Clerk of the Panel


                                                                      I her.by atost end cert;ty o;n2JZl [ l t1
                                                                      that the foregoing documant Is B full. true 2nd correct
                                                                      copy of the original on file in my offict and in my
                                                                      legal custody.
                                                                                       F CIA. CANNON
                                                                                   CLER • U.S. D STRICT COURT
                                                                                     DIS leT F MARYLAND

                                                                      ~Y-----                                       Deputv
       Case 2:18-cv-05375-CFK Document 9 Filed 02/26/19 Page 2 of 3
      Cas.e MDL No. 2879 Document 200 Filer] 02/20/19 Paae 2 of 3
    Case tl:19-ma-OL879-PWG LJocumenl22 Filed IT2/21/19 page 2 of 3




IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                  MDLNo.2879



                   SCHEDULE CTO-I - TAG-ALONG          ACTIONS



                      CANO.       CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2      18-10173     Dianne King v. Marriott International, Inc. PWG-19-499
  CAC         2      18-10234     Cina Nouri et al v. Marriott International, Inc. et al PWG-19-500
  CAC         2      18-10324     Janel Sempre v. Marriott International, Inc. et al PWG-19-501
  CAC         2      18-10390     Sean Silver et al v. Marriott International, Inc. et al PWG-19-502
  CAC         2      18-10490     Sean DeMarco et al v. Marriott International, Inc. PWG-19-503
  CAC         5      18-02545     Cynthia Husebo et al v. Man'iott International, Inc. et al PWG-19-
                                                                                           504
CALIFORNIA NORTHERN

  CAN         4      18-07358     Grady et al v. Marriott International. Inc. et al PWG-19-505
  CAN         4      19-00557     Winkelstein v. MatTi ott Intemational, Inc., et al PWG-19-506

CONNECTICUT

  CT          3      18-01982     Dorfman v. Marriott International, Inc. et al PWG-19-507
  CT          3      18-01983     Kimmel et al v. Marriott International, Inc. et al PWG-19-508
  CT          3      18-02005     Rapak v. Marriott International, Inc. et al PWG-19-509
  CT          3      18-02050     Allen et al v. MaITiott International, Inc. et al PWG-19-510
  CT          3      18-02080     Golin et al v. Marriott International, Inc. et al PWG-19-511
  CT          3      18-02131     Skinner et al v. Marriott International. Inc. et al PWG-19-512
  CT          3      19-00025     Meter et al v. Marriott International, Inc. et al PWG -19-513
  CT          3      19-00084     Durant v. Marriott International. Inc. et al PWG-19-514
  CT          3      19-00145     Costa et al v. Marriott International. Inc. et al PWG-19-515

FLORIDA SOUTHERN

  FLS         0       19-60131    Axelrod v. Marriott International. Inc. et al PWG-19-516
  FLS         I       18-25136    Braun v. Marriott International, Inc. PWG-19-517
  FLS         I       18-25243    Bittner v. Marriott International Inc. PWG-19-518
  FLS         I       18-25285    Aigen v. Marriott International Inc. et al PWG-19-519
  FLS         I       18-25292    Mendez et al v. Marriott International. Inc. el al PWG-19-520
  FLS         I       19-20354    Fisher v. Marriott International, Inc. et al PWG-19-521
        Case 2:18-cv-05375-CFK Document 9 Filed 02/26/19 Page 3 of 3

    caflr6~-lfi,Ld~~Jfi.l~vJt°C\9~~~1n~~~
                                2fi'l!llg~/a9Itlh~a\1>Meo~
                                                        ~f 3
ILLINOIS NORTHERN

  ILN                 18-08007     Susan Goldfine Raab v. Marriott International, Inc. et al PWG-19-
  ILN                 19-00565     Benwitz v. Marriott International, Inc. PWG.19-523        522
  ILN                 19-00609     Murphy v. Marriott International, Inc. PWG-19-524

NEW JERSEY

   NJ                 18-17060     GAMBURG       v. MARRIOTT       INTERNATIONAL,           INC.
                                                                               PWG-19-525

NEW YORK EASTERN

  NYE          2      19-00206     Barkley v. Marriot International,   Inc. PWG-19-526

NEW YORK SOUTHERN

  NYS                 18-11740     Mortensen v. Marriott International,       Inc. PWG-19-527

OREGON

  OR           3      18-02119     Jnhnson et al v. Marriott International,     Inc. PWG-19-528

PENNSYL VANIA EASTERN

  PAE          2      18-05375     LAZARUS      v. MARRIOTT      INTERNATIONAL,)NC.
                                                                              PWB-19-52"
